Supreme Court of Florida
                            ____________

                           No. SC21-990
                            ____________

     IN RE: AMENDMENTS TO FLORIDA RULES OF CIVIL
 PROCEDURE, FLORIDA RULES OF GENERAL PRACTICE AND
 JUDICIAL ADMINISTRATION, FLORIDA RULES OF CRIMINAL
PROCEDURE, FLORIDA PROBATE RULES, FLORIDA RULES OF
   TRAFFIC COURT, FLORIDA SMALL CLAIMS RULES, AND
        FLORIDA RULES OF APPELLATE PROCEDURE.

                           July 14, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Civil Procedure, the Florida

Rules of General Practice and Judicial Administration, the Florida

Rules of Criminal Procedure, the Florida Probate Rules, the Florida

Rules of Traffic Court, the Florida Small Claims Rules, and the

Florida Rules of Appellate Procedure. The proposed amendments,

which we adopt with modifications, provide permanent and broader

authorization for the remote conduct of certain court proceedings. 1



     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
                         I. BACKGROUND

     Following the onset of the COVID-19 pandemic in 2020, the

Court established the Workgroup on the Continuity of Court

Operations and Proceedings During and After COVID-19

(Workgroup) “to develop findings and recommendations on the

continuation of all court operations and proceedings statewide in a

manner that protects health and safety and that addresses each

[phase] of the pandemic.” In re: Workgroup on the Continuity of

Court Operations and Proceedings During and After COVID-19, Fla.

Admin. Order No. AOSC20-28 (April 21, 2020). The Workgroup was

also directed to “[i]dentify whether certain proceedings, due to

efficiencies beneficial to stakeholders, could continue to be

conducted remotely when COVID-19 no longer presents a

significant risk to public health and safety,” and the Workgroup was

authorized to propose the necessary rule changes. Id.; see also In

re: Workgroup on the Continuity of Court Operations and Proceedings

During and After COVID-19, Fla. Admin. Order No. AOSC20-110

(November 23, 2020).

     The Workgroup determined that permanent, broader

authorization for remote proceedings was warranted based on the
                                 -2-
positive outcomes and efficiencies observed during the pandemic.

Therefore, the Workgroup filed the petition at issue in this case. 2

The Court published the proposed amendments for comment in the

August 1, 2021, edition of The Florida Bar News. Numerous

comments were filed, and the Workgroup filed a response

suggesting extensive revisions based on the comments.

     Having considered the proposed amendments, the comments,

the Workgroup’s response, and oral argument, the Court hereby

adopts, with several changes, the Workgroup’s proposals as

modified by the Workgroup in response to the comments. We

discuss some of the significant amendments below as well as the

significant changes to the Workgroup’s proposals.




      2. While working to refine its proposals, the Workgroup
identified the need for greater subject matter expertise for the
proposed amendments in the areas of delinquency, dependency,
and family law. Therefore, the Chief Justice referred responsibility
for the review, revision, and finalization of proposed amendments in
these areas to the Steering Committee on Families and Children in
the Court. The Steering Committee’s petition and proposed
amendments are addressed in our decision in In re Amendments to
Florida Rules of Juvenile Procedure, Florida Family Law Rules of
Procedure, & Florida Supreme Court Approved Family Law Forms,
Case No. SC22-1 (Fla. July 14, 2022), which is also released today.

                                 -3-
                          II. AMENDMENTS

     A general authorization for court proceedings through

communication technology now appears in Florida Rule of General

Practice and Judicial Administration 2.530 (Communication

Technology) and applies unless another rule of procedure or general

law governs. However, contrary to the Workgroup’s

recommendation, we exclude Baker Act hearings from this general

authorization to ensure that court procedure reflects this Court’s

constitutional holding in Doe v. State, 217 So. 3d 1020, 1026 (Fla.

2017), that “[t]he right to be present at an involuntary commitment

hearing is a fundamental due process right.”

     The substantially rewritten rule 2.530 defines communication

technology and allows a court official to authorize its use upon a

party’s written motion or at the discretion of the court official. A

party may file an objection in writing within 10 days or within a

period directed by the court official. But the court official is

required to grant a motion to use communication technology for

non-evidentiary proceedings scheduled for 30 minutes or less

absent good cause to deny it. Under the amendments to rule 2.530,

a motion to present testimony through communication technology
                                  -4-
is required to set forth good cause and specify whether each party

consents to the form requested. However, only audio-video

communication technology (as opposed to audio communication

technology) is authorized for the testimony of a person whose

mental capacity or competency is at issue. The rule also allows the

oath to be administered through audio-video communication

technology by a person not physically present with the witness.

Additionally, the rule allows prospective jurors to participate

through communication technology to determine whether they will

be disqualified, be excused, or have their service postponed. And

rule 2.530 allows prospective jurors to participate in voir dire and

empaneled jurors to participate in a trial through audio-video

communication technology when authorized by another rule of

procedure.

     Among other amendments to the Florida Rules of General

Practice and Judicial Administration, rule 2.516 (Service of

Pleadings and Documents) is amended to require non-represented

parties to designate an e-mail address to which service must be

directed unless the party is in custody or the party is excused by

the clerk of court from e-mail service after declaring that the party
                                 -5-
does not have an e-mail account or does not have regular access to

the internet. New forms are adopted for non-represented parties to

request to be excused from e-mail service, to designate an e-mail

address, and to change a mailing address or e-mail address. We

modify the Workgroup’s proposals to automatically excuse non-

represented parties in custody from the requirements of e-mail

service.

     New Florida Rule of Criminal Procedure 3.116 (Use of

Communication Technology) addresses the use of communication

technology in criminal proceedings with delineated exceptions

covered by other criminal rules. Except for its communication

technology definitions, rule 2.530 does not apply in criminal

proceedings. Upon the court’s own motion or upon a party’s written

request, rule 3.116 authorizes a judge to direct that communication

technology may be used by one or more parties for pretrial

conferences, but the defendant or defendant’s counsel must waive

the defendant’s physical attendance at pretrial conferences

pursuant to rules 3.180(a)(3) and 3.220(o)(1). And rule 3.116

authorizes the judge to allow the taking of testimony through



                                -6-
communication technology if all parties consent and the defendant

waives any otherwise applicable confrontation rights.

     New Florida Rule of Civil Procedure 1.430(d) (Juror

Participation Through Audio-Video Communication Technology)

allows prospective jurors to participate in voir dire and empaneled

jurors to participate in civil trials through audio-video

communication when stipulated by the parties in writing and

authorized by the court. Depositions can be taken via

communication technology under Florida Rule of Civil Procedure

1.310 (Depositions Upon Oral Examination) when ordered by the

court or without leave of court if stipulated by the parties. And the

use of communication technology is authorized in mediation and

arbitration by stipulation of the parties or by court order under

Florida Rule of Civil Procedure 1.700 (Rules Common to Mediation

and Arbitration).

     Further, as for the Florida Small Claims Rules, we amend rule

7.150(b) to allow jurors in small claims cases to participate in voir

dire and trials via audio-video communication technology when

stipulated by the parties in writing and authorized by the court. We



                                 -7-
also amend Florida Rule of Appellate Procedure 9.320 (Oral

Argument) to address remote oral argument.

                         III. CONCLUSION

     Accordingly, the Florida Rules of Civil Procedure, the Florida

Rules of General Practice and Judicial Administration, the Florida

Rules of Criminal Procedure, the Florida Probate Rules, the Florida

Rules of Traffic Court, the Florida Small Claims Rules, and the

Florida Rules of Appellate Procedure are amended as set forth in the

appendix to this opinion. New language is underscored; deletions

are in struck-through type. The amendments shall become effective

October 1, 2022, at 12:01 a.m.

     We thank the Workgroup for its hard work and dedication in

addressing this important matter. We also extend our appreciation

to the commenters for their insight and assistance.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Civil Procedure, Florida Rules
of General Practice and Judicial Administration, Florida Rules of
Criminal Procedure, Florida Probate Rules, Florida Rules of Traffic
                                 -8-
Court, Florida Small Claims Rules, and Florida Rules of Appellate
Procedure

Judge Lisa T. Munyon, Chair, Workgroup on the Continuity of
Court Operations, Orlando, Florida, and Kristina D. White, Chief of
Innovations & Outreach Unit, Office of the State Courts
Administrator, Tallahassee, Florida,

     for Petitioner

Gabrielle Walthers, Clearwater, Florida; Armelle Keppler,
Clearwater, Florida; Mark Ferguson, Clearwater, Florida; Patti
Thompson, Clearwater, Florida; Art Neumann, Clearwater, Florida;
Timothy Carleton, Clearwater, Florida; Betty L. Carleton,
Clearwater, Florida; LaVonna Bledsoe, Belleair Bluffs, Florida;
LaFonda Gorham, Clearwater, Florida; Barbara Benton, Clearwater,
Florida; Janie Gibson, Clearwater, Florida; John P. Reed,
Clearwater, Florida; Carlos Lores, Clearwater, Florida; Claire
Coziahr, Clearwater, Florida; Santiago F. Lampón, Clearwater,
Florida; Barry Coziahr, Clearwater, Florida; Mickey Pearson,
Clearwater, Florida; Kathy Wach, Largo, Florida; Don Meuse, Palm
Harbor, Florida; Steven L. Sherman, Clearwater, Florida; Gordon
Baird, Clearwater, Florida; Diane Stein, on behalf of Citizens
Commission on Human Rights of Florida, Clearwater, Florida;
Maryann Ortenzio, Clearwater, Florida; Pam van der Linde,
Clearwater, Florida; Barry Jaye, Clearwater, Florida; Ellen
Stevenson, Dunedin, Florida; Patrice DiMartino, Clearwater,
Florida; Eileen A. Heishman, Largo, Florida; Debra Witter, Dunedin,
Florida; Brent Wolfson, Clearwater, Florida; Travis Stracener,
Clearwater, Florida; Maurine Stracener, Clearwater, Florida; Colleen
Stracener, Clearwater, Florida; Denise Weiss, Clearwater, Florida;
Valorie Vogel, Homosassa, Florida; Colby Stracener, Clearwater,
Florida; Joy Gendusa, on behalf of PostcardMania, Clearwater,
Florida; Catherine Neumann, Clearwater, Florida; Jane L. Dodson,
Clearwater, Florida; Don Strom, Clearwater, Florida; Sam Gendusa,
Clearwater, Florida; Maggie Ramler, Clearwater, Florida; Bonnie
DiMartino, Clearwater, Florida; Louise and Gregg Forscher,
Dunedin, Florida; Janet Nelson, Largo, Florida; Terry Garcia,
Clearwater, Florida; Armelle Keppler, Clearwater, Florida; Judi
                               -9-
Blum, Clearwater, Florida; Michael Simmons, Tampa, Florida;
James Makan, Clearwater, Florida; Jacinthe Daigle, Clearwater,
Florida; James Monroe Justice, Clearwater, Florida; Nicky Baker,
Clearwater, Florida; Patrick Balvin, Clearwater, Florida; Douglas L.
Wilson of The Wilson Law Firm, Naples, Florida; Judith Reed, Largo,
Florida; Milton James, Clearwater, Florida; Janet K. Stephens,
Clearwater, Florida; John Pison, Clearwater, Florida; Nathalie
Ohana, Clearwater, Florida; Simon M. Harrison, Fort Myers,
Florida; Carol A. Fischer, Clearwater, Florida; Jo Fuller, Clearwater,
Florida; Kendra Copelan, Clearwater, Florida; Darlene Schneider,
Clearwater, Florida; Kathy Sweigart, Florida; Joel Anderson,
Clearwater, Florida; Victoria Silver, Clearwater, Florida; Larry
Silver, Clearwater, Florida; Jennifer L. Welton, Palm Harbor,
Florida; Annette Welton, Palm Harbor, Florida; William R. Welton,
Palm Harbor, Florida; Alvan Balent, Jr., Miami, Florida; A. Michelle
Jernigan of Upchurch Watson White & Max, Maitland, Florida;
Sabrina Puglisi, on behalf of the Miami-Dade Bar, Miami, Florida;
Lance V. Curry III, Chair, Civil Procedure Rules Committee, Tampa,
Florida, and Jason P. Stearns, Past Chair, Civil Procedure Rules
Committee, Tampa, Florida; Stephanie C. Zimmerman, Chair,
Juvenile Court Rules Committee, Bradenton, Florida, and Candice
K. Brower, Past Chair, Juvenile Court Rules Committee, Gainesville,
Florida; A.J. Decker IV, Chair, Traffic Court Rules Committee, Lake
City, Florida, and Carter T. Hillstrom, Past Chair, Traffic Court
Rules Committee, Fort Lauderdale, Florida; Hon. Andrew D. Manko,
Chair, Appellate Court Rules Committee, Tallahassee, Florida, and
Laura A. Roe, Past Chair, Appellate Court Rules Committee, St.
Petersburg, Florida; James Grier Pressly III, Co-Chair, Florida
Probate Rules Committee, Palm Beach, Florida, Stacy B. Rubel,
Co-Chair, Florida Probate Rules Committee, Coral Gables, Florida,
and Cady L. Huss, Past Chair, Florida Probate Rules Committee,
Sarasota, Florida; Cynthia Cohen, Chair, Criminal Procedure Rules
Committee, West Palm Beach, Florida, and Alan Scott Apte, Past
Chair, Criminal Procedure Rules Committee, Orlando, Florida;
Cristen H. Martinez, Chair, Small Claims Rules Committee, Lutz,
Florida, and Kevin McKinley Stone, Past Chair, Small Claims Rules
Committee, Mount Dora, Florida; Hon Stephen R. Jewett, Chair,
Rules of General Practice and Judicial Administration Committee,
Orlando, Florida, and Stanford R. Solomon, Past Chair, Rules of
                                - 10 -
General Practice and Judicial Administration Committee, Tampa,
Florida; Patrick Russell, Chair, Alternative Dispute Resolution
Section of The Florida Bar, Miami, Florida; Jason B. Blank, Chair,
Criminal Law Section of The Florida Bar, Fort Lauderdale, Florida,
and Michael Ufferman, Chair, Comments Committee, Criminal Law
Section of The Florida Bar, Tallahassee, Florida; Gary S. Lesser,
President, The Florida Bar, Jacksonville, Florida, Michael G.
Tanner, Past President, Jacksonville, Florida, Joshua E. Doyle,
Executive Director, The Florida Bar, Krys Godwin and Mikalla
Andies Davis, Bar Liaisons, The Florida Bar, Tallahassee, Florida;
Judge Michael S. Orfinger, Chair, Committee on Alternative Dispute
Resolution Rules and Policy, Daytona Beach, Florida, and Thomas
A. David, Chief, Dispute Resolution Center, Tallahassee, Florida;
Robert Wayne Evans of Allen, Norton & Blue, on behalf of Florida
Sheriffs Association, Tallahassee, Florida; Katherine Alteneder on
behalf of Self-Represented Litigation Network, Washington, District
of Columbia; Peter Sleasman of Disability Rights Florida,
Gainesville, Florida, Ann Siegel of Disability Rights Florida,
Hollywood, Florida, Anthony DePalma of Disability Rights Florida,
Tallahassee, Florida, Caitlyn Clibbon of Disability Rights Florida,
Tallahassee, Florida, and Kathryn Strobach of Disability Rights
Florida, Hollywood, Florida; Connie Bookman and Dominic C.
MacKenzie on behalf of The Florida Bar Foundation, Maitland,
Florida; Robert Wesley, Public Defender, David L. Redfearn,
Catherine Conlon, and Robert T. Adams IV, Assistant Public
Defenders, Ninth Judicial Circuit, Orlando, Florida; Christopher
Buerger on behalf of National Legal Aid & Defender Association,
Washington, District of Columbia; Howard L. Dimmig II, Carlos J.
Martinez, and John Eddy Morrison, on behalf of Florida Public
Defender Association, Inc., Miami, Florida; Meah R. Tell, Tamarac,
Florida; Kelly R. Melchiondo, on behalf of Bilzin Sumberg Baena
Price & Axelrod LLP, Miami, Florida; Anthony C. Musto, on behalf of
Florida Civil Legal Aid Association, Hallandale Beach, Florida,
Monica Vigues-Pitan, and Leslie N. Powell, on behalf of Florida Civil
Legal Aid Association, Miami, Florida; Martha Lenderman, Dunedin,
Florida; Siobhan H. Shea of Sheappeals PLLC, Palm Beach, Florida,
and Susan Stefan, Rutland, Massachusetts,

     Responding with comments
                               - 11 -
                                 Appendix


RULE 1.310.     DEPOSITIONS UPON ORAL EXAMINATION

     (a) [No Change]

     (b)   Notice; Method of Taking; Production at Deposition.

           (1)-(3) [No Change]

          (4) Any deposition may be audiovisually recorded by
videotape without leave of the court or stipulation of the parties,
provided the deposition is taken in accordance with this
subdivision.

                (A) Notice. In addition to the requirements in
subdivision (b)(1), Aa party intending to videotapeaudiovisually
record a deposition must:

                    i.   state in the notice that the deposition is
to be videotapedaudiovisually recorded in the title of the notice; and

                     ii.  identify the method for audiovisually
recording the deposition and must give, if applicable, provide the
name and address of the operator of the audiovisual recording
equipment in the body of the notice.

Any subpoena served on the person to be examined must state the
method or methods for recording the testimony.

                 (B) Stenographer. VideotapedAudiovisually
recorded depositions must also be recorded stenographically,
unless all parties agree otherwise.

                 (C) Procedure. At the beginning of the deposition,
the officer before whom it is taken must, on camera: (i) identify the
style of the action, (ii) state the date, and (iii) swearput the witness
under oath as provided in subdivision (c)(1).

                                  - 12 -
                (D) Custody of TapeResponsibility for Recordings
and Copies. The attorney for the party or the pro se party
requesting the videotapingaudiovisual recording of the deposition
must take custody of and beis responsible for the safeguarding of
the videotaperecording, must permit the viewing of it by the
opposing party, and, if requested, must provide access to a copy of
the videotaperecording at the expense of the party requesting the
copy.

               (E) Cost of VideotapedAudiovisually Recorded
Depositions. The party requesting the videotapingaudiovisual
recording must bear the initial cost of videotapingthe recording.

          (5)-(6) [No Change]

           (7) A deposition may be taken by communication
technology, as that term is defined in Florida Rule of General
Practice and Judicial Administration 2.530, if stipulated by the
parties or if ordered by the court on its own motion or Oon motion
the court may order that the testimony at a deposition be taken by
telephoneof a party. The order may prescribe the manner in which
the deposition will be taken. A party may also arrange for a
stenographic transcription at that party's own initial expense. In
addition to the requirements of subdivision (b)(1), a party intending
to take a deposition by communication technology must:

             (A) state that the deposition is to be taken using
communication technology in the title of the notice; and

                (B) identify the specific form of communication
technology to be used and provide instructions for access to the
communication technology in the body of the notice.

          (8) [No Change]

    (c) Examination and Cross-Examination; Record of
Examination; Oath; Objections; Transcription.


                                - 13 -
            (1) Examination and cross-examination of witnesses
may proceed as permitted at the trial. The officer before whom the
deposition is to be taken must put the witness onunder oath and
must personally, or by someone acting under the officer's direction
and in the officer's presence, record the testimony of the witness,
except that when a deposition is being taken by
telephonecommunication technology under subdivision (b)(7), the
witness must be sworn by a person present with the witness who is
qualified to administer an oath in that location put under oath as
provided in Florida Rule of General Practice and Judicial
Administration 2.530(b)(2)(B). The testimony must be taken
stenographically or audiovisually recorded by any other means
ordered in accordance withunder subdivision (b)(4) of this rule. If
requested by one of the parties, the testimony must be transcribed
at the initial cost of the requesting party and prompt notice of the
request must be given to all other parties. All objections made at
the time of the examination to the qualifications of the officer taking
the deposition, the manner of taking it, the evidence presented, or
the conduct of any party, and any other objection to the
proceedings must be noted by the officer on the deposition. Any
objection during a deposition must be stated concisely and in a
nonargumentative and nonsuggestive manner. A party may instruct
a deponent not to answer only when necessary to preserve a
privilege, to enforce a limitation on evidence directed by the court,
or to present a motion under subdivision (d). Otherwise, evidence
objected to must be taken subject to the objections. Instead of
participating in the oral examination, parties may serve written
questions in a sealed envelope on the party taking the deposition
and that party must transmit them to the officer, who must
propound them to the witness and record the answers verbatim.

           (2) If requested by a party, the testimony must be
transcribed at the initial cost of the requesting party and prompt
notice of the request must be given to all other parties. A party who
intends to use an audio or audiovisual recording of testimony at a
hearing or trial must have the testimony transcribed and must file a
copy of the transcript with the court.

     (d)-(h) [No Change]
                                - 14 -
                           Committee Notes

                              [No Change]

                           Court Commentary

                              [No Change]


RULE 1.320.     DEPOSITIONS UPON WRITTEN QUESTIONS

     (a) [No Change]

      (b) Officer to Take Responses and Prepare Record. A copy
of the notice and copies of all questions served must be delivered by
the party taking the depositions to the officer designated in the
notice, who must proceed promptly to take the testimony of the
witness in the manner provided by rules 1.310(c), (e), and (f) in
response to the questions and to prepare the deposition, attaching
the copy of the notice and the questions received by the officer. The
questions must not be filed separately from the deposition unless a
party seeks to have the court consider the questions before the
questions are submitted to the witness. Any deposition may be
audiovisually recorded by videotape without leave of the court or
stipulation of the parties, provided the deposition is taken in
accordance with rule 1.310(b)(4).

                           Committee Notes

                              [No Change]


RULE 1.410.     SUBPOENA

     (a)-(d) [No Change]

     (e)   Subpoena for Taking Depositions.


                                 - 15 -
            (1) Filing a notice to take a deposition as provided
in rule 1.310(b) or 1.320(a) with a certificate of service on it showing
service on all parties to the action constitutes an authorization for
the issuance of subpoenas for the persons named or described in
the notice by the clerk of the court in which the action is pending or
by an attorney of record in the action. The subpoena must state the
method for recording the testimony. A party intending to
audiovisually record a deposition must state in the subpoena that
the deposition is to be audiovisually recorded and identify the
method for audiovisually recording the deposition, including, if
applicable, the name and address of the operator of the audiovisual
recording equipment. If a party intends to take a deposition by
communication technology, the subpoena must state the deposition
is to be taken using communication technology, identify the specific
form of communication technology to be used, and provide
instructions for access to the communication technology. The
subpoena may command the person to whom it is directed to
produce designated books, documents, or tangible things that
constitute or contain evidence relating to any of the matters within
the scope of the examination permitted by rule 1.280(b), but in that
event the subpoena will be subject to the provisions of rule
1.280(c) and subdivision (c) of this rule. Within 10 days after its
service, or on or before the time specified in the subpoena for
compliance if the time is less than 10 days after service, the person
to whom the subpoena is directed may serve written objection to
inspection or copying of any of the designated materials. If objection
is made, the party serving the subpoena shall not be entitled to
inspect and copy the materials except pursuant to an order of the
court from which the subpoena was issued. If objection has been
made, the party serving the subpoena may move for an order at any
time before or during the taking of the deposition on notice to the
deponent.

           (2) [No Change]

     (f)-(h) [No Change]

                           Committee Notes


                                 - 16 -
                             [No Change]


RULE 1.430.     DEMAND FOR JURY TRIAL; WAIVER

     (a)-(c) [No Change]

      (d) Juror Participation Through Audio-Video
Communication Technology. Prospective jurors may participate in
voir dire or empaneled jurors may participate in the jury trial
through audio-video communication technology, as described in
Florida Rule of General Practice and Judicial Administration
2.530(c), if stipulated by the parties in writing and authorized by
the court. The written stipulation and a written motion requesting
authorization must be filed with the court within 60 days after
service of a demand under subdivision (b) or within such other
period as may be directed by the court.

      (de) Waiver. A party who fails to serve a demand as required
by this rule waives trial by jury. If waived, a jury trial may not be
granted without the consent of the parties, but the court may allow
an amendment in the proceedings to demand a trial by jury or order
a trial by jury on its own motion. A demand for trial by jury may not
be withdrawn without the consent of the parties.

                           Committee Notes

                             [No Change]


RULE 1.440.     SETTING ACTION FOR TRIAL

     (a) [No Change]

     (b) Notice for Trial. Thereafter any party may file and serve
a notice that the action is at issue and ready to be set for trial. The
notice shallmust include an estimate of the time required, indicate
whether the trial is to be by a jury or not, and whether the trial is
on the original action or a subsequent proceeding, and, if
                                 - 17 -
applicable, indicate that the court has authorized the participation
of prospective jurors or empaneled jurors through audio-video
communication technology under rule 1.430(d). The clerk shallmust
then submit the notice and the case file to the court.

     (c)-(d) [No Change]

                           Committee Notes

                              [No Change]

                           Court Commentary

                              [No Change]


RULE 1.451.    TAKING TESTIMONY

     (a) Testimony at Hearing or Trial. When testifying at a
hearing or trial, a witness must be physically present unless
otherwise provided by law or rule of procedure.

      (b) Communication Equipment. The court may permit a
witness to testify at a hearing or trial by contemporaneous audio or
video communication equipment (1) by agreement of the parties or
(2) for good cause shown upon written request of a party upon
reasonable notice to all other parties. The request and notice must
contain the substance of the proposed testimony and an estimate of
the length of the proposed testimony. In considering sufficient good
cause, the court shall weigh and address in its order the reasons
stated for testimony by communication equipment against the
potential for prejudice to the objecting party.

      (c) Required Equipment. Communication equipment as
used in this rule means a conference telephone or other electronic
device that permits all those appearing or participating to hear and
speak to each other simultaneously and permits all conversations of
all parties to be audible to all persons present. Contemporaneous
video communications equipment must make the witness visible to
                                 - 18 -
all participants during the testimony. For testimony by any of the
foregoing means, there must be appropriate safeguards for the
court to maintain sufficient control over the equipment and the
transmission of the testimony so the court may stop the
communication to accommodate objection or prevent prejudice.

      (d) Oath. Testimony may be taken through communication
equipment only if a notary public or other person authorized to
administer oaths in the witness's jurisdiction is present with the
witness and administers the oath consistent with the laws of the
jurisdiction.

     (e) Burden of Expense. The cost for the use of the
communication equipment is the responsibility of the requesting
party unless otherwise ordered by the court.


                          Committee Note


      2013 Adoption. This rule allows the parties to agree, or one
or more parties to request, that the court authorize presentation of
witness testimony by contemporaneous video or audio
communications equipment. A party seeking to present such
testimony over the objection of another party must still satisfy the
good-cause standard. In determining whether good cause exists, the
trial court may consider such factors as the type and stage of
proceeding, the presence or absence of constitutionally protected
rights, the importance of the testimony to the resolution of the case,
the amount in controversy in the case, the relative cost or
inconvenience of requiring the presence of the witness in court, the
ability of counsel to use necessary exhibits or demonstrative aids,
the limitations (if any) placed on the opportunity for opposing
counsel and the finder of fact to observe the witness’s demeanor,
the potential for unfair surprise, the witness’s affiliation with one or
more parties, and any other factors the court reasonably deems
material to weighing the justification the requesting party has
offered in support of the request to allow a witness to testify by
communications equipment against the potential for prejudice to
the objecting party. With the advance of technology, the cost and
                                 - 19 -
availability of contemporaneous video testimony may be considered
by the court in determining whether good cause is established for
audio testimony.


RULE 1.700.     RULES COMMON TO MEDIATION AND
                ARBITRATION

      (a) Referral by Presiding Judge or by Stipulation. Except
as hereinafter provided or as otherwise prohibited by law, the
presiding judge may enter an order referring all or any part of a
contested civil matter to mediation or arbitration. The parties to any
contested civil matter may file a written stipulation to mediate or
arbitrate any issue between them at any time. Such stipulation
shall be incorporated into the order of referral.The order of referral
or written stipulation may provide for mediation or arbitration to be
conducted in person, through the use of communication technology
as that term is defined in Florida Rule of General Practice and
Judicial Administration 2.530, or by a combination thereof. Absent
direction in the order of referral, mediation or arbitration must be
conducted in person, unless the parties stipulate or the court, on
its own motion or on motion by a party, otherwise orders that the
proceeding be conducted by communication technology or by a
combination of communication technology and in-person
participation.

          (1) Conference or Hearing Date. Unless otherwise
ordered by the court, the first mediation conference or arbitration
hearing shallmust be held within 60 days of the order of referral.

            (2) Notice. Within 15 days after the designation of the
mediator or the arbitrator, the court or its designee, who may be the
mediator or the chief arbitrator, shallmust notify the parties in
writing of the date, the time, and, as applicable, the place of the
conference or hearing and the instructions for access to
communication technology that will be used for the conference or
hearing, unless the order of referral, other order of the court, or
written stipulation specifies the date, time, and placethis
information.
                                - 20 -
     (b)-(d) [No Change]


RULE 1.720.    MEDIATION PROCEDURES

     (a) [No Change]

     (b) Appearance at Mediation. Unless otherwise permitted
by court order or stipulated by the parties in writing, aA party is
deemed to appear at a mediation conference if the following persons
are physically present or, if authorized under rule 1.700(a),
participating through the use of communication technology:

          (1)-(3) [No Change]

     (c) [No Change]

      (d) Appearance by Public Entity. If a party to mediation is
a public entity required to operate in compliance with chapter 286,
Florida Statutes, that party shall beis deemed to appear at a
mediation conference by the physical presence of a representative
with full authority to negotiate on behalf of the entity and to
recommend settlement to the appropriate decision-making body of
the entity. Such representative may be physically present or, if
authorized under rule 1.700(a), may participate through the use of
communication technology.

     (e) Certification of Authority. Unless otherwise stipulated
by the parties, each party, 10 days prior to appearing at a
mediation conference, shallmust file with the court and serve all
parties a written notice identifying the person or persons who will
be attendingappear at the mediation conference as a party
representative or as an insurance carrier representative, and
confirming that those persons have the authority required by
subdivision (b).

     (f)-(k) [No Change]


                                - 21 -
                         Committee Notes

                            [No Change]


RULE 1.730.     COMPLETION OF MEDIATION

     (a)   [No Change]

     (b) Agreement. If a partial or final agreement is reached, it
shallmust be reduced to writing and signed by the parties and their
counsel, if any. Signatures may be original, electronic, or facsimile
and may be in counterparts. The agreement shallmust be filed
when required by law or with the parties’ consent. A report of the
agreement shallmust be submitted to the court or a stipulation of
dismissal shallwill be filed. By stipulation of the parties, the
agreement may be transcribed or electronically recorded. In such
event, the transcript may be filed with the court. The mediator
shallmust report the existence of the signed or transcribed
agreement to the court without comment within 10 days thereof. No
partial or final agreement under this rule shallmay be reported to
the court except as provided herein.

     (c) Enforceability. The parties may not object to the
enforceability of an agreement on the ground that communication
technology was used for participation in the mediation conference if
such use was authorized under rule 1.700(a).

      (cd) Imposition of Sanctions. In the event of any breach or
failure to perform under the agreement, the court upon motion may
impose sanctions, including costs, attorneys’ fees, or other
appropriate remedies including entry of judgment on the
agreement.

                         Committee Notes

                            [No Change]



                               - 22 -
RULE 1.750.     COUNTY COURT ACTIONS

     (a) –(d) [No Change]

     (e) Appearance at Mediation. In small claims actions, an
attorney may appear on behalf of a party at mediation provided that
the attorney has full authority to settle without further
consultation. Unless otherwise ordered by the court, a nonlawyer
representative may appear on behalf of a party to a small claims
mediation if the representative has the party’s signed written
authority to appear and has full authority to settle without further
consultation. In either event, the party need not appear in person.
In any other county court action, a party will be deemed to appear if
the persons set forth in rule 1.720(b) are physically present or, if
authorized under rule 1.700(a), participating through the use of
communication technology.

      (f)   Agreement. Any agreements reached as a result of small
claims mediation shallmust be written in the form of a stipulation.
The stipulation may be entered as an order of the court. Signatures
for the stipulation may be original, electronic, or facsimile and may
be in counterparts.


RULE 1.830.     VOLUNTARY BINDING ARBITRATION

     (a)   Absence of Party Agreement.

           (1) [No Change]

          (2) Hearing Procedures. Subject to these rules and
section 44.104, Florida Statutes, the parties may, by written
agreement before the hearing, establish the hearing
procedures for voluntary binding arbitration, including the use
of communication technology as that term is defined in Florida
Rule of General Practice and Judicial Administration 2.530. In
the absence of such agreement, the court shall establish the
hearing procedures.
                                - 23 -
     (b)-(c) [No Change]


RULE 2.256.    JUROR TIME MANAGEMENT

     (a)-(b) [No Change]

     (c) Courtroom Assignment. Each prospective juror who has
reported to the courthousefor jury duty should be assigned a
courtroom for voir dire before any prospective juror is assigned a
second time.

     (d) [No Change]


RULE 2.451.    USE OF ELECTRONIC DEVICES

     (a) [No Change]

     (b) Use of Electronic Devices by Jurors During
Proceedings Conducted In Person. If jurors participate in a court
proceeding in person, the following provisions govern:

           (1) Electronic devices, as that term is defined in
subdivision (a), may be removed as directed by the presiding judge
from all members of a jury panel at any time before deliberations,
but such electronic devices must be removed from all members of a
jury panel before jury deliberations begin. The electronic devices
will be removed and appropriately secured by the bailiff or other
person designated by the chief judge.

           (2) Any electronic devices removed from members of a
jury panel may be returned to the members of the jury panel during
recesses in the trial. When jurors are sequestered, the presiding
judge may determine whether the electronic devices will be removed
from jurors during the entire periodany portion of sequestration.

          (3)-(5) [No Change]

                                - 24 -
     (c) Use of Electronic Devices by Jurors During
Proceedings Conducted by Audio-Video Communication
Technology. When prospective jurors participate in voir dire or
empaneled jurors participate in a trial through audio-video
communication technology as described in rule 2.530(c) and
authorized by another rule of procedure, the following provisions
govern:

          (1) Presiding judges should ensure that the prospective
and empaneled jurors have the technical ability and means
necessary to connect to and participate in the court proceeding.

           (2) Prospective and empaneled jurors may not use an
electronic device during a court proceeding, except for the sole
purpose of participating in the court proceeding, unless otherwise
authorized by the presiding judge. When empaneled jurors are
sequestered, the presiding judge may determine whether any
electronic devices may be used by those jurors during any portion
of sequestration.

           (3) Prospective and empaneled jurors are subject to the
prohibitions specified in subdivision (b)(3).

           (4) Nothing in this rule is to be construed to limit or
impair the authority of a chief judge or presiding judge to grant
permission to a prospective or an empaneled juror to use his or her
electronic device during a court proceeding.

           (5) The jury summons mailed to prospective jurors who
may participate in voir dire or trial through audio-video
communication technology should contain a notice indicating that
electronic devices may not be used during those court proceedings
except for the sole purpose of participating in the court proceeding,
unless otherwise authorized by the presiding judge. The summons
should also indicate that the use of electronic devices may be
prohibited by a presiding judge during a period of sequestration. At
the beginning of voir dire and trial, the presiding judge should
advise the prospective and empaneled jurors about the prohibition
                               - 25 -
against using electronic devices during the court proceeding for any
purpose other than participating in the court proceeding.

     (cd) Use of Electronic Devices by Others.

          (1)-(2) [No Change]

                         Committee Note

                            [No Change]


RULE 2.515.    SIGNATURE AND CERTIFICATES OF
               ATTORNEYS AND PARTIES

      (a) Attorney’s Signature and Certificates. Every document
of a party represented by an attorney shallmust be signed by at
least 1 attorney of record in that attorney’s individual name whose
current record Florida Bar address, telephone number, including
area code, primary e-mail address and secondary e-mail addresses,
if any, and Florida Bar number shallmust be stated, and who
shallmust be duly licensed to practice law in Florida or who
shallmust have received permission to appear in the particular case
as provided in rule 2.510. The attorney may be required by the
court to give the address and primary e-mail address and secondary
e-mail addresses, if any, of, and to vouch for the attorney’s
authority to represent, the party. Except when otherwise specifically
provided by an applicable rule or statute, documents need not be
verified or accompanied by affidavit. The signature of an attorney
shall constitute a certificate by the attorney that:

          (1)-(4) [No Change]

     (b) Pro Se Litigant Signature. A party who is not
represented by an attorney shallmust sign any document and state
the party’s address; primary e-mail address and secondary e-mail
addresses, if any; and telephone number, including area code.

     (c) [No Change]
                                - 26 -
RULE 2.516.     SERVICE OF PLEADINGS AND DOCUMENTS

     (a) [No Change]

      (b) Service; How Made. When service is required or
permitted to be made upon a party represented by an attorney,
service must be made upon the attorney unless service upon the
party is ordered by the court.

           (1) Service by Electronic Mail (“e-mail”). All documents
required or permitted to be served on another party must be served
by e-mail, unless the parties otherwise stipulate or this rule
otherwise provides. A filer of an electronic document has complied
with this subdivision if the Florida Courts e-filing Portal (“Portal”) or
other authorized electronic filing system with a supreme court
approved electronic service system (“e-Service system”) served the
document by e-mail or provided a link by e-mail to the document on
a website maintained by a clerk (“e-Service”). The filer of an
electronic document must verify that the Portal or other e-Service
system uses the names and e-mail addresses provided by the
parties pursuant to subdivision (b)(1)(A).

                (A) Service on Attorneys. Unless excused pursuant
to subdivision (b)(1)(B), Uupon appearing in a proceeding an
attorney must designate a primary e-mail address and may
designate no more than two secondary e-mail addresses and is
responsible for the accuracy of and changes to that attorney’s own
e-mail addresses maintained by the Portal or other e-Service
system. Thereafter, service must be directed to all designated e-mail
addresses in that proceeding. Every document filed or served by an
attorney thereafter must include the primary e-mail address of that
attorney and any secondary e-mail addresses. If an attorney does
not designate any e-mail address for service, documents may be
served on that attorney at the e-mail address on record with The
Florida Bar.

                (B) [No Change]
                                  - 27 -
                  (C) Service on and by Parties Not Represented by
an Attorney. Unless excused pursuant to subdivision (b)(1)(D), Aany
party not represented by an attorney maymust serve a designation
of a primary e-mail address and also may designate no more than
two secondary e-mail addresses to which service must be directed
in that proceeding by the means provided in subdivision (b)(1) of
this rule. If a party not represented by an attorney does not
designate an e-mail address for service in a proceeding, service on
and by that party must be by the means provided in subdivision
(b)(2).

              (D) Exceptions to E-mail Service on and by Parties
Not Represented by an Attorney.

                     (i) A party who is in custody and who is not
represented by an attorney is excused from the requirements of e-
mail service.

                      (ii) The clerk of court must excuse a party
who is not represented by an attorney from the requirements of e-
mail service if the party declares on Florida Rule of General Practice
and Judicial Administration Form 2.601, under penalties of perjury,
that the party does not have an e-mail account or does not have
regular access to the Internet. The clerks of court shall make this
form available to the public at their offices and on their websites.

If a party not represented by an attorney is excused from e-mail
service, service on and by that party must be by the means
provided in subdivision (b)(2).

                 (DE) Time of Service. Service by e-mail is complete
on the date it is sent.

                     (i)-(ii) [No Change]

               (EF) Format of E-mail for Service. Service of a
document by e-mail is made by an e-mail sent to all addresses
designated by the attorney or party not represented by an attorney
                                - 28 -
with either (a) a copy of the document in PDF format attached or (b)
a link to the document on a website maintained by a clerk.

                      (i)-(iv) [No Change]

            (2) Service by Other Means. In addition to, and not in
lieu of, service by e-mail, service may also be made upon attorneys
and parties not represented by an attorney by any of the means
specified in this subdivision. If a document is served by more than
one method of service, the computation of time for any response to
the served document shallmust be based on the method of service
that provides the shortest response time. Service on and by all
parties who are not represented by an attorney and who do not
designate an e-mail addressare excused from e-mail service, and on
and by all attorneys excused from e-mail service, must be made by
delivering a copy of the document or by mailing it to the party or
attorney at their last known address or, if no address is known, by
noting the non-service in the certificate of service, and stating in the
certificate of service that a copy of the served document may be
obtained, on request, from the clerk of the court or from the party
serving the document. Service by mail is complete upon mailing.
Delivery of a copy within this rule is complete upon:

                (A)-(E) [No Change]

                (F) Service by delivery shall beis deemed complete
on the date of delivery.

     (c)-(g) [No Change]

     (h)   Service of Orders.

           (1) A copy of all orders or judgments must be
transmitted by the court or under its direction to all parties at the
time of entry of the order or judgment. No service need be made on
parties against whom a default has been entered except orders
setting an action for trial and final judgments that must be
prepared and served as provided in subdivision (h)(2). The court
may require that orders or judgments be prepared by a party, may
                                 - 29 -
require the party to furnish the court with stamped, addressed
envelopes for service of the order or judgment, and may require that
proposed orders and judgments be furnished to all parties before
entry by the court of the order or judgment. The court may serve
any order or judgment by e-mail to all attorneys and parties not
represented by an attorney who have not been excused from e-mail
service and to all parties not represented by an attorney who have
designated an e-mail address for service.

           (2)-(3) [No Change]


RULE 2.530.     COMMUNICATION EQUIPMENTTECHNOLOGY

     (a) Definitions. Communication equipment means a
conference telephone or other electronic device that permits all
those appearing or participating to hear and speak to each other,
provided that all conversation of all parties is audible to all persons
present.The following definitions apply to this rule:

           (1) “Audio communication technology” means electronic
devices, systems, applications, or platforms that permit all
participants to hear and speak to all other participants in real time.

            (2) “Audio-video communication technology” means
electronic devices, systems, applications, or platforms that permit
all participants to hear, see, and speak to all other participants in
real time.

          (3) “Communication technology” means audio
communication technology or audio-video communication
technology.

          (4) “Court official” means a county or circuit court
judge, general magistrate, special magistrate, or hearing officer.

     (b) Use by All PartiesGenerally. A county or circuit court
judge may, upon the court’s own motion or upon the written
request of a party, direct that communication equipment be used

                                 - 30 -
for a motion hearing, pretrial conference, or a status conference. A
judge must give notice to the parties and consider any objections
they may have to the use of communication equipment before
directing that communication equipment be used. The decision to
use communication equipment over the objection of parties will be
in the sound discretion of the trial court, except as noted below.
Unless governed by another rule of procedure or general law and
with the exception of civil proceedings for involuntary commitment
pursuant to section 394.467, Florida Statutes, communication
technology may be used for all proceedings before a court official, as
provided by this rule. Subject to subdivision (b)(1) or (b)(2), if
applicable, a court official may authorize the use of communication
technology for the presentation of testimony or for other
participation in a proceeding upon the written motion of a party or
at the discretion of the court official. Reasonable advance notice of
the specific form of communication technology to be used and
directions for access to the communication technology must be
provided in the written motion or in a written notice from the court
official exercising discretion. The motion or notice must be served
on all who are entitled to notice of the proceeding. A party may file
an objection in writing to the use of communication technology
within 10 days after service of the motion or notice or within such
other period as may be directed by the court official. A party waives
objections to the use of communication technology by failing to
timely object to the motion or notice unless, before the date of the
proceeding, the party establishes good cause for the failure to timely
object. A courtesy copy of the written motion or objection must be
provided to the court official in an electronic or a paper format as
directed by the court official. The court official must consider any
objection before authorizing the use of communication technology.
The decision to authorize the use of communication technology over
objection shall be in the discretion of the court official.

     (c) Use Only by Requesting Party. A county or circuit court
judge may, upon the written request of a party upon reasonable
notice to all other parties, permit a requesting party to participate
through communication equipment in a scheduled motion hearing;
however, any such request (except in criminal, juvenile, and
appellate proceedings) must be granted, absent a showing of good
                                - 31 -
cause to deny the same, where the hearing is set for not longer than
15 minutes.

            (1) Non-Evidentiary Proceedings. A court official must
grant a motion to use communication technology for a non-
evidentiary proceeding scheduled for 30 minutes or less unless the
court official determines that good cause exists to deny the motion.

           (2)   Testimony.

                 (A) Procedure. A written motion by a party to
present testimony through communication technology must set
forth good cause why the testimony should be allowed in the
specific form requested and must specify whether each party
consents to the form requested. In determining whether good cause
exists, the court official may consider, without limitation, the
technological capabilities of the courtroom, how the presentation of
testimony through communication technology advances the
proceeding or case to resolution, the consent of the parties, the
time-sensitivity of the matter, the nature of the relief sought and the
amount in controversy in the case, the resources of the parties, the
anticipated duration of the testimony, the need and ability to review
and identify documents during testimony, the probative value of the
testimony, the geographic location of the witness, the cost and
inconvenience in requiring the physical presence of the witness, the
need to observe the demeanor of the witness, the potential for
unfair surprise, and any other matter relevant to the request.

     (d)   Testimony.

           (1) Generally. A county or circuit court judge, general
magistrate, special magistrate, or hearing officer may allow
testimony to be taken through communication equipment if all
parties consent or if permitted by another applicable rule of
procedure.

           (2) Procedure. Any party desiring to present testimony
through communication equipment shall, prior to the hearing or
trial at which the testimony is to be presented, contact all parties to
                                - 32 -
determine whether each party consents to this form of testimony.
The party seeking to present the testimony shall move for
permission to present testimony through communication
equipment, which motion shall set forth good cause as to why the
testimony should be allowed in this form.

                (3B) Administration of the Oath. Before Ttestimony
may be takenpresented through communication equipment only if a
notary public or othertechnology, the oath must be administered to
the witness as provided in this subdivision.

                      (i)   Person Administering the Oath is
Physically Present with the Witness. An oath may be administered
to a witness testifying through communication technology by a
person who is physically present with the witness if the person is
authorized to administer oaths in the witness’s jurisdiction is
present with the witness and administers the oath is administered
consistent with the laws of thethat jurisdiction.

                      (ii) Person Administering the Oath is not
Physically Present with the Witness. An oath may be administered
to a witness testifying through audio-video communication
technology by a person who is not physically present with the
witness if the person is authorized to administer oaths in the State
of Florida and the oath is administered through audio-video
communication technology in a manner consistent with the general
laws of the State of Florida. If the witness is not located in the State
of Florida, the witness must consent to be bound by an oath
administered under the general laws of the State of Florida.

                (4C) Confrontation Rights. In juvenile and criminal
proceedings the defendant must make an informed waiver of any
confrontation rights that may be abridged by the use of
communication equipment.Limitation on the Form of
Communication Technology Used. If the use of communication
technology is authorized under this rule for a proceeding in which
the mental capacity or competency of a person is at issue, only
audio-video communication technology may be used for the
presentation of testimony by that person.
                                 - 33 -
            (5) Video Testimony. If the testimony to be presented
utilizes video conferencing or comparable two-way visual
capabilities, the court in its discretion may modify the procedures
set forth in this rule to accommodate the technology utilized.

     (c) Use by Jurors. At the discretion of a chief judge, an
administrative judge, or a county or circuit court judge, prospective
jurors may participate, prior to the beginning of voir dire, through
communication technology in a court proceeding to determine
whether the prospective jurors will be disqualified, be excused, or
have their jury duty postponed. If authorized by another rule of
procedure, prospective jurors may participate in voir dire and
empaneled jurors may participate in a trial through audio-video
communication technology.

     (ed) Burden of Expense. Unless otherwise directed by the
court, Tthe cost for the use of theaudio-video communication
equipmenttechnology is the responsibility of the requesting party
unless otherwise directed by the court, subject to allocation or
taxation as costs.

     (fe) Override of Family Violence
Indicator. Communications equipmenttechnology may be used for
a hearing on a petition to override a family violence indicator
under Florida Family Law Rule of Procedure 12.650.


FORM 2.601. REQUEST TO BE EXCUSED FROM E-MAIL
            SERVICE BY A PARTY NOT REPRESENTED BY
            AN ATTORNEY

(CAPTION)


   REQUEST TO BE EXCUSED FROM E-MAIL SERVICE FOR A
       PARTY NOT REPRESENTED BY AN ATTORNEY



                                - 34 -
     . . . . .(name). . . . . requests to be excused pursuant to Fla. R.
Gen. Prac. & Jud. Admin. 2.516(b)(1)(D) from the requirements of e-
mail service because I am not represented by an attorney and:

             ☐      I do not have an e-mail account.

             ☐      I do not have regular access to the internet.

      By choosing not to receive documents by e-mail service, I
understand that I will receive all copies of notices, orders,
judgments, motions, pleadings, or other written communications by
delivery or mail at the following address: . . . . .(address). . . . . .

    I understand that I must keep the clerk’s office and the
opposing party or parties notified of my current mailing address.

      Pursuant to section 92.525, Florida Statutes, under penalties
of perjury, I declare that I have read the foregoing request and that
the facts stated in it are true.
Dated: . . . . . . . . . .
Signature: ________________________________________
Print name: . . . . . . . . . .
Phone number: . . . . . . . . . .



                        CLERK’S DETERMINATION

     Based on the information provided in this request, I have
determined that the applicant is ☐ excused or ☐ not excused from
the e-mail service requirements of Fla. R. Gen. Prac. & Jud. Admin.
2.516(b)(1)(C).
Dated: . . . . . . . . . .
Signature of the Clerk of Court: ___________________________________




                                    - 35 -
                      CERTIFICATE OF SERVICE

        I certify that a copy hereof has been furnished to the clerk of
court for . . . . . . County and . . . . .(insert name(s) and address(es)
of parties used for service). . . . . by . . . . .(delivery) (mail). . . . . on .
. . . .(date). . . . . .


                           ________________________________________
                               . . . . .(name of party). . . . .


A PERSON WHO IS NOT EXCUSED MAY SEEK REVIEW BY A
JUDGE BY REQUESTING A HEARING TIME.

      Sign here if you want the Judge to review the clerk’s
determination that you are not excused from the e-mail service
requirements. You do not waive or give up any right to judicial
review of the clerk’s determination by not signing this part of
the form:
Dated: . . . . . . . . . .
Signature: ______________________________________________________
Print Name: ____________________________________________________


FORM 2.602. DESIGNATION OF E-MAIL ADDRESS BY A PARTY
            NOT REPRESENTED BY AN ATTORNEY

(CAPTION)

             DESIGNATION OF E-MAIL ADDRESS FOR A
            PARTY NOT REPRESENTED BY AN ATTORNEY

        Pursuant to Fla. R. Gen. Prac. & Jud. Admin. 2.516(b)(1)(C), I,
. . . . . .(name). . . . ., designate the e-mail address(es) below for
electronic service of all documents related to this case.


                                     - 36 -
     By completing this form, I am authorizing the court, clerk of
court, and all parties to send copies of notices, orders, judgments,
motions, pleadings, or other written communications to me by e-
mail or through the Florida Courts E-filing Portal.
     I understand that I must keep the clerk’s office and the
opposing party or parties notified of my current e-mail address(es)
and that all copies of notices, orders, judgments, motions,
pleadings, or other written communications in this case will be
served at the e-mail address(es) on record at the clerk’s office.

      . . . . .(designated e-mail address). . . . .
      . . . . .(secondary designated e-mail address(es) (if any)). . . . .


                     CERTIFICATE OF SERVICE

      I certify that a copy hereof has been furnished to the clerk of
court for . . . . . . County and . . . . .(insert name(s) and address(es)
of parties used for service). . . . . by . . . . .(e-mail) (delivery) (mail). . .
. . on . . . . .(date). . . . . .
                                                   _______________________
                                                   .....(signature).....
                                                   …..(printed name)…..
                                                   .....(e-mail address).....
                                                   …..(address)…..
                                                   …..(phone number)…..


FORM 2.603. CHANGE OF MAILING ADDRESS OR
            DESIGNATED E-MAIL ADDRESS


(CAPTION)


             NOTICE OF CHANGE OF MAILING ADDRESS
                OR DESIGNATED E-MAIL ADDRESS



                                     - 37 -
     I, __________________ certify that my . . . . .(mailing address or
designated e-mail address). . . . . has changed to __________________
__________________________________________________________________.

     I understand that I must keep the clerk’s office and any
opposing party or parties notified of my current mailing address or
e-mail address. I will file a written notice with the clerk if my
mailing address or e-mail address changes again.


                        CERTIFICATE OF SERVICE

      I certify that a copy hereof has been furnished to the clerk of
court for . . . . . . County and . . . . .(insert name(s) and address(es)
of parties used for service). . . . . by . . . . .(e-mail) (delivery) (mail). . .
. . on . . . . .(date). . . . . .
                                                   _________________________
                                                   .....(signature).....
                                                   …..(printed name)…..
                                                   .....(e-mail address).....
                                                   …..(address)…..
                                                   …..(phone number)…..


RULE 3.116. USE OF COMMUNICATION TECHNOLOGY

      (a) Definitions. The definitions for the terms “audio
communication technology,” “audio-video communication
technology,” and “communication technology” in Florida Rule of
General Practice and Judicial Administration 2.530(a) apply to this
rule and to other rules in the Florida Rules of Criminal Procedure
that use those terms.

     (b) Generally. Use of communication technology in
proceedings subject to the Florida Rules of Criminal Procedure is
governed by this rule, except that rules 3.130(a), 3.160(a), 3.180(b),
3.220(h), and 3.851(f) govern the use of audio-video communication
technology in the manner authorized by those rules.


                                     - 38 -
      (c) Pretrial Conferences. A judge may, upon the court’s
own motion or upon the written request of a party, direct that
communication technology be used by one or more parties for
attendance at a pretrial conference, except that, before a judge may
direct that the defendant participate in the pretrial conference using
communication technology, the defendant or the defendant’s
counsel must waive the defendant’s physical attendance at the
pretrial conference pursuant to rules 3.180(a)(3) and 3.220(o)(1). A
judge must give notice to the parties and consider any objections
they may have to the use of communication technology before
directing that communication technology be used. The decision to
use communication technology over the objection of parties will be
in the discretion of the trial court, except as noted below.

     (d)   Testimony.

          (1) Generally. A judge may allow testimony to be taken
through communication technology if all parties consent.

           (2) Procedure. Any party desiring to present testimony
through communication technology must, prior to the hearing or
trial at which the testimony is to be presented, contact all parties to
determine whether each party consents to this form of testimony.
The party seeking to present the testimony must move for
permission to present testimony through communication
technology, which motion must set forth good cause as to why the
testimony should be allowed in this form.

           (3) Oath. The oath must be administered for testimony
taken through communication technology in the manner provided
by Florida Rule of General Practice and Judicial Administration
2.530(b)(2)(B).

          (4) Confrontation Rights. The defendant must make an
informed waiver of any otherwise applicable confrontation rights.

     (e) Burden of Expense. The cost for the use of the
communication technology is the responsibility of the requesting
party unless otherwise directed by the court.
                                - 39 -
     Workgroup on the Continuity of Court Operations and
         Proceedings During and After COVID-19 Note

      2022 Adoption. This rule is created to authorize the use of
communication technology for criminal proceedings while
safeguarding the rights of the accused. It is based on Florida Rule of
General Practice and Judicial Administration 2.530, as amended by
In re Amends. to Fla. Rules of Jud. Admin., 73 So. 3d 210, 211 (Fla.
2011), but updates and revises the text of that version of the rule
to: (1) use the terms “audio communication technology,” “audio-
video communication technology,” and “communication
technology”; (2) identify other rules in the Florida Rules of Criminal
Procedure that will continue to govern the use of audio-video
communication technology under specified circumstances; (3)
consolidate subdivisions (b) and (c) of rule 2.530, as amended in
2011, to recognize proposed amended rules 3.180(a)(3) and
3.220(o)(1) and provide that a court may, on its own motion or the
written request of a party, direct the use of communication
technology by one or more parties for attendance at a pretrial
conference, except that, before a judge may direct that the
defendant participate in the pretrial conference using
communication technology, a waiver of the defendant’s physical
attendance must be obtained pursuant to rules 3.180(a)(3) and
3.220(o)(1); (4) substitute the term “a pretrial conference” for the
phrase “a motion hearing, pretrial conference, or a status
conference” used in subdivision (b) of rule 2.530, as amended in
2011, because case law has construed the term in the context of
rules 3.180(a)(3) and 3.220(o)(1) as including a motion hearing and
a status conference; and (5) add authority for the oath to be
administered to a witness who is testifying through audio-video
communication technology by an authorized person who is not
physically present with the witness subject to specified
requirements.


RULE 3.130.     FIRST APPEARANCE



                                - 40 -
      (a) Prompt First Appearance. Except when previously
released in a lawful manner, every arrested person shallmust be
taken before a judge, either in person or by electronic audiovisual
deviceaudio-video communication technology in the discretion of
the court, within 24 hours of arrest. In the case of a child in the
custody of juvenile authorities, against whom an information or
indictment has been filed, the child shallmust be taken for a first
appearance hearing within 24 hours of the filing of the information
or indictment. The chief judge of the circuit for each county within
the circuit shallmust designate 1 or more judges from the circuit
court, or county court, to be available for the first appearance and
proceedings. The state attorney or an assistant state attorney and
public defender or an assistant public defender shallmust attend
the first appearance proceeding either in person or by other
electronic meanscommunication technology, as determined in the
discretion of the court. First appearance hearings shallmust be held
with adequate notice to the public defender and state attorney. An
official record of the proceedings shallmust be maintained. If the
defendant has retained counsel or expresses a desire to and is
financially able, the attendance of the public defender or assistant
public defender is not required at the first appearance, and the
judge shallmust follow the procedure outlined in subdivision (c)(2).

     (b)-(d) [No Change]

                           Committee Notes

                             [No Change]


RULE 3.160.    ARRAIGNMENT

      (a) Nature of Arraignment. The arraignment shallmust be
conducted in open court or by audiovisual deviceaudio-video
communication technology in the discretion of the court and
shallmust consist of the judge or clerk or prosecuting attorney
reading the indictment or information on which the defendant will
be tried to the defendant or stating orally to the defendant the
substance of the charge or charges and calling on the defendant to

                                - 41 -
plead thereto. The reading or statement as to the charge or charges
may be waived by the defendant. If the defendant is represented by
counsel, counsel may file a written plea of not guilty at or before
arraignment and thereupon arraignment shallmust be deemed
waived.

     (b)-(e) [No Change]

                           Committee Notes

                             [No Change]


RULE 3.180.     PRESENCE OF DEFENDANT

     (a) Presence of Defendant. In all prosecutions for crime the
defendant shallmust be present:

          (1) [No Change]

           (2) when a plea is made, unless a written plea of not
guilty shall behas been made in writing under the provisions of rule
3.170(a);

           (3) at any pretrial conference, unless the defendant’s
presence is waived in writing or on the record by the defendant in
writing or by the defendant’s counsel with the defendant’s consent;

          (4)-(9) [No Change]

      (b) Presence; Definition. Except as permitted by rule
3.130 relating to first appearance hearings, aA defendant is present
for purposes of this rule if the defendant is physically in attendance
for the courtroom proceeding, and has a meaningful opportunity to
be heard through counsel on the issues being discussed and the
defendant:

          (1)   is physically in attendance for the courtroom
proceeding;

                                - 42 -
           (2) waives physical attendance in writing or on the
record for a proceeding that requires the defendant’s presence
under subdivision (a)(2) or (a)(9), the court accepts the waiver, and
the defendant appears by audio-video communication technology;
or

             (3) appears by audio-video communication technology
for a first appearance hearing under rule 3.130.

     (c)-(e) [No Change]

                           Committee Notes
                             [No Change]


RULE 3.191.     SPEEDY TRIAL

     (a)-(h) [No Change]

     (i)  When Time May Be Extended. The periods of time
established by this rule may be extended, provided the period of
time sought to be extended has not expired at the time the
extension was procured. An extension may be procured by:

          (1)-(4) [No Change]

           (5) administrative order issued by the chief justice,
under Florida Rule of General Practice and Judicial Administration
2.205(a)(2)(B)(iv) or (v), suspending the speedy trial procedures as
stated therein.

     (j)-(k) [No Change]

     (l)  Exceptional Circumstances. As permitted by
subdivision (i) of this rule, the court may order an extension of the
time periods provided under this rule when exceptional
circumstances are shown to exist. Exceptional circumstances
shallmay not include general congestion of the court's docket, lack
                                   - 43 -
of diligent preparation, failure to obtain available witnesses, or
other avoidable or foreseeable delays. Exceptional circumstances
are those that, as a matter of substantial justice to the accused or
the state or both, require an order by the court. These
circumstances include, but are not limited to:

           (1)-(6) [No Change]

     (m)-(p) [No Change]

                           Committee Notes

                             [No Change]


RULE 3.220.     DISCOVERY

     (a)-(g) [No Change]

     (h)   Discovery Depositions.

           (1)-(2) [No Change]

          (3) Location of Deposition. Unless the deposition will be
taken by communication technology, Ddepositions of witnesses
residing:

                (A) in the county in which the trial is to take place
shallmust be taken in the building in which the trial shallwill be
held, such other location as is agreed on by the parties, or a
location designated by the court. Depositions of witnesses residing;
or

                (B) outside the county in which the trial is to take
place shallmust be taken in a court reporter's office in the county or
state in which the witness resides, such other location as is agreed
on by the parties, or a location designated by the court.

           (4)-(6) [No Change]

                                 - 44 -
           (7) Defendant’s Physical Presence. A defendant
shallmay not be physically present at a deposition except on
stipulation of the parties or as provided by this rule. The court may
order the physical presence of the defendant on a showing of good
cause. The court may consider:

                (A)-(C) [No Change]

               (D) any alternative electronic
or audio/visual meanscommunication technology available.

           (8) [No Change]

     (i)-(m) [No Change]

     (n)   Sanctions.

           (1)-(2) [No Change]

            (3) Every request for discovery or response or objection,
including a notice of deposition made by a party represented by an
attorney, shallmust be signed by at least 1 attorney of record, as
defined by Florida Rule of General Practice and Judicial
Administration 2.505, in the attorney’s individual name, whose
address shallmust be stated. A party who is not represented by an
attorney shallmust sign the request, response, or objection and list
his or her address. The signature of the attorney constitutes a
certification that the document complies with Florida Rule of
General Practice and of Judicial Administration 2.515. The
signature of the attorney or party constitutes a certification that the
signer has read the request, response, or objection and that to the
best of the signer’s knowledge, information, or belief formed after a
reasonable inquiry it is:

                 (A) consistent with these rules and warranted by
existing law or a good faith argument for the extension,
modification, or reversal of existing law;


                                 - 45 -
                  (B) not interposed for any improper purpose, such
as to harass or to cause unnecessary delay or needless increase in
the cost of litigation; and

                (C) not unreasonable or unduly burdensome or
expensive, given the needs of the case and the importance of the
issues at stake in the litigation.

      If a request, response, or objection is not signed, it shallmust
be stricken unless it is signed promptly after the omission is called
to the attention of the party making the request, response, or
objection, and a party shallmay not be obligated to take any action
with respect to it until it is signed.

       If a certification is made in violation of this rule, the court, on
motion or on its own initiative, shallmust impose on the person who
made the certification, the firm or agency with which the person is
affiliated, the party on whose behalf the request, response, or
objection is made, or any or all of the above an appropriate
sanction, which may include an order to pay the amount of the
reasonable expenses incurred because of the violation, including a
reasonable attorney’s fee.

     (o)   Pretrial Conference.

          (1) The trial court may hold 1 or more pretrial
conferences, with trial counsel present, to consider such matters as
will promote a fair and expeditious trial. The defendant shallmust
be present at any pretrial conference, unless the defendant waives
thisdefendant’s presence is waived in writing or on the record by the
defendant or by the defendant’s counsel with the defendant’s
consent.

           (2) The court may set, and upon the request of any
party shallmust set, a discovery schedule, including a discovery
cut-off date, at the pretrial conference.

                           Committee Notes


                                  - 46 -
                              [No Change]

                           Court Commentary

                              [No Change]


RULE 3.851.    COLLATERAL RELIEF AFTER DEATH SENTENCE
               HAS BEEN IMPOSED AND AFFIRMED ON DIRECT
               APPEAL

     (a)-(b) [No Change]

     (c)   Preliminary Procedures.

           (1) Judicial Assignment and Responsibilities. Within 30
days of the issuance of mandate affirming a judgment and sentence
of death on direct appeal, the chief judge shallmust assign the case
to a judge qualified under the Rules of General Practice and
Judicial Administration to conduct capital proceedings. The
assigned judge is responsible for case management to ensure
compliance with statutes, rules, and administrative orders that
impose processing steps, time deadlines, and reporting
requirements for capital postconviction litigation. From the time of
assignment, the judge must issue case management orders for
every step of the capital postconviction process, including at the
conclusion of all hearings and conferences.

            (2) Status Conferences. The assigned judge shallmust
conduct a status conference not later than 90 days after the judicial
assignment, and shallmust hold status conferences at least every
90 days thereafter until the evidentiary hearing has been completed
or the motion has been ruled on without a hearing. The attorneys,
with leave of the trial court, may appear electronicallyby
communication technology at the status conferences. Requests to
appear electronically shallby communication technology must be
liberally granted. Pending motions, disputes involving public
records, or any other matters ordered by the court shallmust be
heard at the status conferences.

                                 - 47 -
           (3)-(5) [No Change]

     (d)-(e) [No Change]

     (f)   Procedure; Evidentiary Hearing; Disposition.

           (1)-(4) [No Change]

           (5)   Case Management Conference; Evidentiary Hearing.

                 (A)-(C) [No Change]

                 (D) Taking Testimony. Upon motion, or upon its
own motion and without the consent of any party, the court may
permit a witness to testify at the evidentiary hearing by
contemporaneous audio-video communication equipmenttechnology
that makes the witness visible to all parties during the testimony.
There must be appropriate safeguards for the court to maintain
sufficient control over the equipment and the transmission of the
testimony so the court may stop the communication to
accommodate objections or prevent prejudice. If testimony is taken
through audio-video communication equipmenttechnology, therethe
oath must be a notary public or other person authorized to
administer oaths in the witness’s jurisdiction who is present with
the witness and who administers the oath consistent with the laws
of the jurisdiction where the witness is located administered in the
manner provided by Florida Rule of General Practice and Judicial
Administration 2.530(b)(2)(B). The cost for the use of audio-
video communication equipmenttechnology is the responsibility of
either the requesting party or, if upon its own motion, the court.

                 (E)-(F) [No Change]

           (6)-(8) [No Change]

     (g) [No Change]

     (h)   After Death Warrant Signed.
                                 - 48 -
          (1) Judicial Assignment. The chief judge of the circuit
shallmust assign the case to a judge qualified under the Rules of
General Practice and Judicial Administration to conduct capital
cases as soon as notification of the death warrant is received.

          (2)-(9) [No Change]

     (i)-(j) [No Change]

                           Court Commentary

                              [No Change]

            Criminal Court Steering Committee Note

                              [No Change]


RULE 5.080.     DISCOVERY, AND SUBPOENA, AND TAKING
                TESTIMONY

      (a) Adoption of Civil Rules. The following Florida Rules of
Civil Procedure shall apply in all probate and guardianship
proceedings:

          (1)-(14) [No Change]

          (15) Rule 1.451, taking testimony.

     (b)-(c) [No Change]

                           Committee Notes

                              [No Change]


RULE 6.140.     CONDUCT OF TRIAL


                                 - 49 -
All trials and hearings shall be held in open court and shall be
conducted in an orderly manner according to law and applicable
rules. All proceedings for the trial of traffic cases shall be held in a
place suitable for the purpose.

                            Committee Notes

      1988 Amendment. There was a major elimination in this
particular rule, as the Committee felt that all questions pertaining
to the conduct of any trial or hearing were covered by case decision,
law, and the rules and that an official should not be permitted to
decide on any other basis. It was also felt that the word place,
should be substituted for the word room as in some emergency
situations hearings had been held outside, etc.


RULE 6.340.      AFFIDAVIT OF DEFENSE OR ADMISSION AND
                 WAIVER OF APPEARANCE

     (a) Appearance in Court. At trial, Aany defendant charged
with an infraction may, in lieu of a personal appearance at trialor
appearance using communication technology, file an affidavit of
defense or an admission that the infraction was committed as
provided in this rule.

      (b)-(c) [No Change]

     (d) Sample Affidavit of Defense or Admission and Waiver
of Appearance.

                                  *    IN THE COUNTY COURT,
STATE OF FLORIDA,                 *         COUNTY, FLORIDA
            Plaintiff,            *
                                  *    CASE NO.
vs.                               *
                                  *    CITATION NO.
_______________,                  *
                Defendant.        *    DRIVER’S LICENSE NO.
__________________________        *    ______________________________
                                  - 50 -
             AFFIDAVIT OF DEFENSE OR ADMISSION
                 AND WAIVER OF APPEARANCE

      Before me personally appeared_________________________, who
after first being placed under oath, swears or affirms as follows:

1.   My name, address, and telephone number are:
     Name: ___________________________
     Address: _________________________
     __________________________________
     Telephone No.: ___________________

2.   I am the defendant in the above-referenced case and am
     charged with the following violation(s): (List the charges as you
     understand them to be.)
     _____________________________________________________________
     _____________________________________________________________
     _____________________________________________________________
     _____________________________________________________________
     [Note: This is not an admission that you violated any law.]

3.   Check only one as your plea:

     _____ I hereby plead NOT GUILTY and file this affidavit of
     defense as my sworn statement herein. I understand that
     when I plead not guilty, I do not have to supply any further
     statement. I understand that by my filing this affidavit, the
     hearing officer or judge will have to make a decision as to
     whether I committed the alleged violation by the sworn
     testimony of the witnesses, other evidence, and my statement.
     I understand that I am waiving my personal appearance at the
     final hearing of this matter.

     _____ I hereby plead GUILTY and file this affidavit as an
     explanation of what happened and as a statement that the
     hearing officer or judge can consider before pronouncing a
     sentence. I understand that I am not required to make any
     statement. I understand that the hearing officer or judge will
                                - 51 -
     determine the appropriate sentence and decide whether to
     adjudicate me guilty.

     _____ I hereby plead NO CONTEST and file this affidavit as
     an explanation of what happened and as a statement that the
     hearing officer or judge can consider before pronouncing a
     sentence. By pleading no contest, I understand that I am not
     admitting or denying that the infraction was committed but do
     not contest the charges, and I understand that I may be
     sentenced and found guilty even though I entered a plea of no
     contest. I understand that I am not required to make any
     statement. I understand that the hearing officer or judge will
     determine any appropriate sentence and decide whether to
     adjudicate me guilty.

4.   Defendant’s Statement (additional papers, documents, photos,
     etc. can be attached but should be mentioned herein).
     _____________________________________________________________
     _____________________________________________________________
     _____________________________________________________________
     _____________________________________________________________
     _____________________________________________________________
     _____________________________________________________________

     I understand that any material misrepresentation could
     cause me to be prosecuted for a separate criminal law
     violation.




                               /s/______________________________
                               Affiant/Defendant

     Sworn to (or affirmed) and subscribed before me, the
     undersigned authority, on ___________________________________
     Personally known ____________
     Produced identification _________ Type of ID produced_________
          /s/ ____________________________________________________
                              - 52 -
          Notary Public, Deputy Clerk, or other authority
          NAME:
          Commission No.
          My Commission Expires:

NOTE: It is your responsibility to make sure this affidavit is in
the court file before the hearing date.

If Affiant/Defendant is under the age of 18, a parent or guardian
must sign this affidavit:

                                ____________________________________
                                Parent or Guardian

                           Committee Notes

                             [No Change]


RULE 7.090.     APPEARANCE; DEFENSIVE PLEADINGS; TRIAL
                DATE

     (a) Appearance. On the date and time appointed in the
summons/notice to appear, the plaintiff and defendant shallmust
appear personally or by counsel, subject to subdivision (b). Such
appearance may be in person or through the use of communication
technology under Florida Rule of General Practice and Judicial
Administration 2.530.

     (b)-(e) [No Change]

     (f)   Appearance at Mediation; Sanctions. In small claims
actions, an attorney may appear on behalf of a party at mediation if
the attorney has full authority to settle without further
consultation. Unless otherwise ordered by the court, a nonlawyer
representative may appear on behalf of a party to a small claims
mediation if the representative has the party’s signed written
authority to appear and has full authority to settle without further
consultation. In either event, the party need not appear in person.
                                - 53 -
Mediation may take place at the pretrial conference. Whoever
appears for a party must have full authority to settle. Appearance at
the mediation may be in person or, if authorized by the court or by
written stipulation of the parties, through the use of communication
technology as that term is defined in Florida Rule of General
Practice and Judicial Administration 2.530. Failure to comply with
this subdivision may result in the imposition of costs and attorney
fees incurred by the opposing party.

      (g) Agreement. Any agreements reached as a result of small
claims mediation shallmust be written in the form of a stipulation.
The stipulation may be entered as an order of the court. Signatures
for the stipulation may be original, electronic, or facsimile and may
be in counterparts.

                           Committee Notes

                              [No Change]

                           Court Commentary

                              [No Change]


RULE 7.100.     COUNTERCLAIMS; SETOFFS; THIRD-PARTY
                COMPLAINTS; TRANSFER WHEN JURISDICTION
                EXCEEDED

     (a)-(d) [No Change]

      (e) Third-Party Complaints. A defendant may cause a
statement of claim to be served on a person not a party to the
action who is or may be liable to the defendant for all or part of the
plaintiff's claim against the defendant. A defendant must obtain
leave of court on motion made at the initial appearance date
(pretrial conference) and must file the third-party complaint within
such time as the court may allow. The clerk shallmust schedule a
supplemental pretrial conference, and on the date and time
appointed in the notice to appear the third-party plaintiff and the
                                 - 54 -
third-party defendant shallmust appear personally or by counsel.
Such appearance may be in person or through the use of
communication technology under Florida Rule of General Practice
and Judicial Administration 2.530. If additional time is needed for
the third-party defendant to prepare a defense, the court may
continue the action. Any party may move to strike the third-party
claim or for its severance or separate trial. When a counterclaim is
asserted against the plaintiff, the plaintiff may bring in a third-party
defendant under circumstances that would entitle a defendant to do
so under this rule.

                           Committee Notes

                             [No Change]


RULE 7.140.     TRIAL

     (a)-(e) [No Change]

      (f)   How Conducted. The trial may be conducted informally
but with decorum befitting a court of justice. The rules of evidence
applicable to trial of civil actions apply but are to be liberally
construed. At the discretion of the court,Communication technology
may be used for the presentation of testimony of any party or
witness may be presented over the telephone or other participation
in the trial as provided under Florida Rule of General Practice and
Judicial Administration 2.530. Additionally, at the discretion of the
court an attorney may represent a party or witness over the
telephone without being physically present before the court. Any
witness utilizingusing the privilege of testimony by telephone as
permitted in this rulecommunication technology shallmust be
treated for all purposes as a live witness, and shallmay not receive
any relaxation of evidentiary rules or other special allowance. A
witness may not testify over the telephone in orderusing
communication technology to avoid either the application of
Florida’s perjury laws or the rules of evidence.

                           Committee Notes
                                 - 55 -
                             [No Change]


RULE 7.150.    JURY TRIALS

     (a) Written Demand. Jury trials may be had upon written
demand of the plaintiff at the time of the commencement of the suit,
or by the defendant within 10 days after service of the
summons/notice to appear or at the pretrial conference, if any.
Otherwise, the jury trial shall be deemed waived.

      (b) Juror Participation Through Audio-Video
Communication Technology. Prospective jurors may participate in
voir dire or empaneled jurors may participate in the jury trial
through audio-video communication technology, as described in
Florida Rule of General Practice and Judicial Administration
2.530(c), if stipulated by the parties in writing and authorized by
the court. The written stipulation and a written motion requesting
authorization must be filed with the court within 10 days after
service of a written demand under subdivision (a) or within such
other period as may be directed by the court.

                           Committee Notes

                             [No Change]


RULE 9.320.    ORAL ARGUMENT

     (a)-(d) [No Change]

     (e)   Use of Communication Technology.

          (1) Definition. As used in this subdivision, the term
“communication technology” has the same meaning provided in
Florida Rule of General Practice and Judicial Administration
2.530(a).

                                - 56 -
           (2) Request to Participate by Communication Technology.
A request may be made by a party for one or more of the parties to
participate in oral argument through the use of communication
technology. Such request must be included in the request for oral
argument under subdivision (a). The request must state the reason
for requesting participation by communication technology.

           (3) Court Order. The court, in the exercise of its
discretion, may grant or deny the request of a party under
subdivision (e)(2) or may, on its own motion, order participation in
oral argument through the use of communication technology.

           (4) Public Availability. If communication technology is
used for participation in an oral argument, the proceeding must be
recorded and made publicly available through a live broadcast and
by posting the recording to the court’s website as soon as
practicable after the proceeding.

          (5) Technological Malfunction. If a technological
malfunction occurs during an oral argument for which
communication technology is used, the court may recess the
proceeding to address the malfunction, expand the time for oral
argument, reschedule oral argument, or dispense with oral
argument.

                         Committee Notes

                            [No Change]


RULE 9.700.     MEDIATION RULES

     (a) [No Change]

      (b) Referral. The court, upon its own motion or upon motion
of a party, may refer a case to mediation at any time and may direct
that the mediation be conducted in person, through the use of
communication technology as that term is defined in Florida Rule of
General Practice and Judicial Administration 2.530, or by a

                                - 57 -
combination thereof. SuchA motion from a party shallmust contain
a certificate that the movant has consulted with opposing counsel
or unrepresented party and that the movant is authorized to
represent with respect to the mediation and, if applicable, with
respect to the movant’s request to use communication technology
that opposing counsel or unrepresented party:

          (1)-(3) [No Change]

Absent direction in the court’s order of referral, mediation must be
conducted in person, unless the parties stipulate or the court, on
its own motion or on motion by a party, otherwise orders that the
proceedings be conducted by communication technology or by a
combination of communication technology and in-person
participation.

     (c)-(e) [No Change]


RULE 9.720.     MEDIATION PROCEDURES

      (a) Appearance. If a party to mediation is a public entity
required to conduct its business pursuant to chapter 286, Florida
Statutes, that party shall beis deemed to appear at a mediation
conference by the physical presence of a representative with full
authority to negotiate on behalf of the entity and to recommend
settlement to the appropriate decision-making body of the entity.
Otherwise, unless changed by order of the court, a party is deemed
to appear at a mediation conference ifby the presence of the
following persons are physically present or appear electronically
upon agreement of the parties:

            (1) the party or its representative having full authority
to settle without further consultation;

           (2) the party’s trial or appellate counsel of record, if
any. If a party has more than 1 counsel, the appearance of only 1
counsel is required; and


                                - 58 -
           (3) a representative of the insurance carrier for any
insured party who is not such carrier’s outside counsel and who
has full authority to settle without further consultation.

As used in this subdivision, the term “presence” means physical
presence at the mediation conference or participation using
communication technology if authorized under rule 9.700(b).

     (b)-(f) [No Change]

      (g) Certificate of Authority. Unless otherwise stipulated by
the parties, each party, 10 days prior to appearing at a mediation
conference, shallmust file with the court and serve upon all parties
a written notice identifying the person or persons who will be
attendingappear at the mediation conference as a party
representative or as an insurance carrier representative, and
confirming that those persons have the authority required by this
rule.

                           Committee Note

                             [No Change]


RULE 9.740.     COMPLETION OF MEDIATION

     (a) [No Change]

      (b) Agreement. If a partial or final agreement is reached, it
shall be reduced to writing and signed by the parties and their
counsel, if any. Signatures may be original, electronic, or facsimile
and may be in counterparts. Within 10 days thereafter, the
mediator shall file a report with the court on a form approved by the
court.

     (c) Enforceability. The parties may not object to the
enforceability of an agreement on the ground that communication
technology was used for participation in the mediation conference if
such use was authorized under rule 9.700(b).

                                - 59 -